JOHNSON, Judge.
The appeal in this case contends that the trial court was in error in charging the jury on contributory negligence and comparative negligence resulting in the reduction of the jury verdict for damages.
Appellant contends that there were no facts from which the trial court could have found contributory negligence on the part of the plaintiff-appellant, and therefore it was error to even charge on the question.
We find from the record, however, that there were some discrepancies in the testimonies of the parties as to whether the boat in question slipped, or at least did not exactly smoothly slide, into the water. There was enough question of fact to constitute a jury question. We think the trial court gave the correct instruction in keeping with the facts. We shall not substitute our judgment for that of the jury when it is clear that there is sufficient, competent evidence to support the jury verdict.
Affirmed.
RAWLS, C. J., and McCORD, J., concur.